Citation Nr: 0818331	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-04 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
residuals of a stress fracture of the right leg.

2.  Entitlement to an initial compensable rating for the 
residuals of a stress fracture of the left leg. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 2000 to April 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 RO decision, which, in 
pertinent part, granted service connection for bilateral 
stress fractures of the legs and assigned a noncompensable 
rating.

In April 2008, the veteran testified before the undersigned 
at a VA Central Office hearing in Washington, D.C.  A 
transcript has been associated with the file.


FINDINGS OF FACT

1.  The veteran's residuals of a stress fracture of the right 
leg include osteoarthritis of the right knee, tenderness to 
palpation, and pain during range of motion, but do not 
include ankylosis, subluxation or instability, removed or 
dislocated semilunar cartilage, impairment of the tibia and 
fibula, or genu recurvatum.

2.  The veteran's stress fracture of the left leg is not 
productive of residuals.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation, but no 
more, for the residuals of a stress fracture of the right leg 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2007).

2.  The criteria for an initial compensable evaluation for 
the residuals of a stress fracture of the left leg have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to adjudication of the veteran's claim, a letter dated 
in March 2004 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
at 187.  The March 2004 letter informed the veteran that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.

With respect to the veteran's claim, the veteran has already 
been granted service-connection, and a disability rating and 
effective date have already been assigned by the RO.  VA's 
duty to notify under 38 U.S.C.A. § 5103(a) is thus 
discharged.  See Sutton v. Nicholson, 20 Vet.App. 419 (2006). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In this case, the veteran was afforded an appropriate VA 
medical examination most recently in 2007.  As that medical 
examination and opinion were thorough and consistent with 
other evidence of record, the Board finds that VA's duty to 
assist in this regard has been discharged.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Compensable Rating

In this case, the evidence shows that the veteran incurred 
stress fractures of both distal femurs during service in 
2000.  The veteran now contends that the residuals of these 
fractures warrant the assignment of an initial evaluation in 
excess of the currently-assigned noncompensable rating.  For 
the reasons that follow, the Board concludes that an 
increased rating of 10 percent, but no more, for the 
veteran's residuals of stress fractures of the right leg is 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2007).

The Board notes that assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis, and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  The Board will consider whether another rating code 
is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of part 
or all of the necessary bones, joints, muscles, or associated 
structures.  It may also be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In addition, the evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  However, in that regard, the Board notes 
that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The Board notes that, as here, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts 
found, the rating may be higher or lower for segments of the 
time under review on appeal, i.e., the rating may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's service-connected residuals of bilateral stress 
fractures of the legs are currently rated at 0 percent 
disabling under Diagnostic Code (DC) 5262.  DC 5262 provides 
ratings based on impairment of the tibia and fibula.  
Malunion of the tibia and fibula with slight knee or ankle 
disability is rated 10 percent disabling; malunion of the 
tibia and fibula with moderate knee or ankle disability is 
rated 20 percent disabling; and malunion of the tibia and 
fibula with marked knee or ankle disability is rated 30 
percent disabling.  Nonunion of the tibia and fibula with 
loose motion, requiring a brace, is rated 40 percent 
disabling.  38 C.F.R. § 4.71a.  

The Board must now determine whether the evidence supports 
the assignment of a higher rating under DC 5262 or the 
assignment of a different or additional rating under another 
diagnostic code.  See 38 C.F.R. § 4.14.  To that end, the 
Board notes that 38 C.F.R. § 4.14 does not preclude the 
assignment of separate evaluations for separate and distinct 
symptomatology where none of the symptomatology justifying an 
evaluation under one diagnostic code is duplicative of or 
overlapping with the symptomatology justifying an evaluation 
under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).

In this case, the evidence shows that the veteran's residuals 
of bilateral fractures of the legs include right knee 
problems including patellar tendonitis and patellofemoral 
syndrome.

In April 2004, the veteran was afforded a VA general medical 
examination.  At that examination, the examiner noted that 
the veteran walked with a normal gait and without any 
assistive device.  An examination of the veteran's legs 
showed no bony swelling or abnormality, with some tenderness 
to palpation on the right upper shin.  The diagnosis was 
recurrent bilateral shin splints.

In January 2007, after service connection had been 
established, the veteran was afforded a VA joints examination 
for purposes of assessing the current state of the veteran's 
disability.  At that examination, the veteran complained 
mainly of flare-ups of pain in the right knee caused by 
standing for long periods of time.  He also reported 
infrequent, intermittent pain in the left knee.  He reported 
occasional swelling of the right knee with periodic buckling 
and clicking with movement.  On examination, the examiner 
noted that the veteran walked with a normal gait and without 
any assistive device.  The veteran's tibias were normal 
bilaterally, with no swelling, deformity, or tenderness on 
either side.  Examination of the knees revealed no swelling 
or deformity of either side, but with some tenderness to 
patellar compression on the right knee only.  Flexion in the 
right knee was 0 to 140 degrees, with pain at about 40 
degrees; flexion in the left knee was 0 to 140 degrees, 
without any pain.  Extension in the right knee was performed 
to 0 degrees, but slowly, and apparently with some pain; 
extension in the left knee was performed to 0 degrees, 
fluidly and painlessly.  There was no evidence of weakened 
movement, additional loss of range of motion with repetitive 
movements, muscle atrophy, or instability.  X-rays performed 
at that examination showed moderate bilateral degenerative 
osteoarthritic changes in both knees with narrowing of the 
joint space.  Neither leg showed fracture, with some focal 
bone sclerosis of the proximal right tibia of no 
significance.  Soft tissues were normal.  The examiner 
diagnosed the veteran with healed stress fractures of the 
right distal femur and active bilateral degenerative joint 
disease (DJD) of the knees.

In April 2008, the veteran testified that his bilateral leg 
disability prevented him from playing sports, made standing 
for long periods difficult, and caused consistent pain.

The Board has reviewed the remaining records and can find no 
other contemporary and directly relevant assessment of the 
veteran's bilateral stress fracture residuals.  In addressing 
the veteran's contention that he is entitled to a higher 
initial rating, the Board finds that the evidence of record 
shows that the veteran has no tibia and fibula impairment of 
either leg, to include both nonunion and malunion of tibia 
and fibula, and the evidence of record is both devoid of any 
findings of malunion or nonunion of tibia and fibula and 
shows that the veteran's fibula stress fractures have fully 
healed.  Thus, the veteran is not entitled to an initial 
compensable rating for either leg under DC 5262.

However, the Board also has considered the applicability of 
other diagnostic codes.  The medical evidence of record shows 
that the veteran's legs do not exhibit ankylosis, subluxation 
or instability, dislocated or removed semilunar cartilage, 
compensable limitation of motion, or genu recurvatum.  
Consequently, DC 5256 through DC 5263 are not for application 
in this case.  See 38 C.F.R. §  4.71a, DC 5256-5263.  

Nonetheless, as the evidence does show that the veteran has 
bilateral DJD of the knees, the Board takes this opportunity 
to consider whether application of DC 5003, which specifies 
that degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, results in a higher rating.  See 38 C.F.R. § 4.71a.  
In applying DC 5003, the Court has held in the case of 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) that 
"painful motion of a major joint . . . caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion."  See also 38 C.F.R. § 4.59.  DC 5003 
further stipulates that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003;see also Lichtenfels, supra.  

In addition, the VA Office of General Counsel has provided 
guidance concerning increased rating claims for knee 
disorders where arthritis is present.  The General Counsel 
has stated that compensating a veteran for separate 
functional knee impairment (in that case, knee instability 
under DC 5257) and degenerative arthritis (under DC 5003) 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  In that opinion, the VA General Counsel held that 
a veteran who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  Moreover, in VAOPGCPREC 9-98, the VA General 
Counsel held that if a veteran has a disability rating under 
DC 5257 for instability of the knee, and there is also x-ray 
evidence of arthritis, a separate rating for arthritis could 
also be based on painful motion under 38 C.F.R. § 4.59.

In this case, the medical evidence shows that the veteran's 
left knee DJD is asymptomatic, while the veteran's right knee 
DJD is manifested by knee pain, pain on range of motion, 
swelling, and tenderness to palpation.  As the veteran's 
bilateral DJD has been confirmed by x-ray findings in 2007 
and his right knee DJD clearly causes additional 
symptomatology not contemplated by the currently-assigned DC 
5262, including limitation of motion of the right knee, the 
Board concludes that a 10 percent rating is warranted under 
DC 5003 for the residuals of a stress fracture in the 
veteran's right leg.  See 38 C.F.R. § 4.71a, DC 5003; see 
also, Lichtenfels, supra.

In assigning the veteran an initial 10 percent rating for 
residuals of a stress fracture of the right leg based on 
additional functional loss and limitation of motion thereof 
due to pain and in finding that the veteran's left leg does 
not exhibit any additional functional loss, the Board has 
considered and applied the principles of DeLuca in this case 
with respect to each leg.  The record contains no evidence 
showing the veteran to be entitled to a higher rating at any 
point during the period on appeal; therefore no staged 
ratings are appropriate.  See Fenderson and Hart, supra.

In granting the veteran's claim for an initial compensable 
rating for his service-connected right leg disability, VA has 
also considered and applied the benefit-of-the-doubt rule.  
See 38 U.S.C.A. 5107(b); Gilbert, supra.


ORDER

Entitlement to an initial rating of 10 percent, but no more, 
for the residuals of a stress fracture of the right leg is 
granted.

Entitlement to an initial compensable rating for the 
residuals of a stress fracture of the left leg is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


